Title: To Benjamin Franklin from Gourlade & Moylan, 22 October 1781
From: Gourlade & Moylan
To: Franklin, Benjamin



Monsieur
Lorient le 22. octre. 1781.
Nous avons lhonneur de vous prévenir que nous nous sommes ce Jour prévalû sur vous de la somme de 3270 l.t.14s 10d pour solde de nos debours à la fregatte L’Alliance et pour balance de tout compte avec vous. Nous avons fait cette traite à L’ordre de M Augne. [Augustin?] Perier de Grenoble & vous prions d’en prendre bonne notte pour lhonorer d’un bon accüeil. Nous sommes avec respect Monsieur Vos trés humbles et trés obeissants serviteurs
Gourlade ET MoylanGourlade & Moylan
Monsieur Francklin.


Nous devons vous observer qu’il a été fourni des magazins du Roy un cable & un ancre et divers autres objéts à la fregatte L’Alliance; La demande de payement ne nous en a pas encore été faite; nous vous prions de nous faire savoir si votre intention est de vous en entendre directement avec le ministre où que nous les acquittions en faisant nos traites sur vous, Lorsque la demande nous en sera faite./.
Gourlade & Moylan
Monsieur francklin.

